Citation Nr: 0407812	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a sporadic chill 
seizure disorder due to malaria.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had Recognized Guerilla service from November 
1942 to June 1945, and Regular Philippine Army service from 
June 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.


FINDING OF FACT

Malaria is not medically shown to have been manifested during 
the veteran's period of active service or within one year 
following discharge therefrom.


CONCLUSION OF LAW

A sporadic chill seizure disorder due to malaria was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a letter 
to the veteran from the RO dated in January 2001, the 
discussions in the April 2001 and October 2001 rating 
decisions, the March 2003 Statement of the Case (SOC), and 
the June 2003 Supplemental Statement of the Case (SSOC).  By 
means of these documents, the veteran was told of the 
requirements to establish service connection and the reasons 
for the denial of his claim.  The January 2001 letter advised 
him of his and VA's respective duties, and to tell VA about 
any additional information or evidence he wanted VA to 
attempt to obtain for him.  This letter was issued prior to 
initial adjudication; thus, the veteran was provided the 
requisite notice as required by the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the requirements of VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The notification letter sent to the veteran in January 2001 
also properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Although the RO told the veteran that he should 
submit additional evidence within 60 days, he was also told 
that in order to be considered for the earliest effective 
date based on the current claim, any evidence submitted 
should be received by the RO within one year of the date of 
the letter.  Additionally, an amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records, and he provided his available post-service medical 
treatment records and lay statements.  While it was noted in 
a February 2000 affidavit that the veteran had been treated 
by Dr. Juan D. Maceren, Dr. Amadeo B. Lucas, and Dr. 
Evengeline B. Delfin, the veteran did not provide any 
releases so that the RO could obtain his records, as 
requested in January 2001.  More importantly, the veteran has 
reported that the records of treatment for his malaria after 
service are no longer available, due to various reasons.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, there is no reasonable 
possibility that a medical opinion would substantiate the 
veteran's claim.  As explained below, the medical evidence 
does not show the presence of malaria until more than 50 
years following service.  There is no evidence of malaria 
during service, including on examination in June 1945 and 
January 1946.  Blood serology was negative in 1946.  There 
has also been no evidence to show that such disorder was 
etiologically related to the veteran's active service.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, the 
veteran has reported that records showing treatment for 
malaria after his separation from service are no longer 
available.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Sporadic chill seizure disorder due to malaria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain tropical diseases, such as 
malaria, may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records, to include his 
separation examination report dated in January 1946, are 
negative for any reports, treatment or diagnoses of any 
symptoms associated with malaria during his period of active 
service.  In December 1945, the veteran denied any wounds or 
illnesses during service.

A joint affidavit from A.C.M. and C.S.P., executed in 
February 2000, shows that that veteran had resided in their 
same locality since 1950 and that he had experienced sporadic 
chill seizure from time to time as a result of malaria 
disease he sustained during the war.

Laboratory report from Celestino Gallares Memorial Hospital 
dated in March 2001 shows a positive result for malaria (P. 
Falcifarum).

An affidavit from M.C.D., a friend of the veteran, executed 
in March 2001, shows that during his guerilla activities he 
got sick with malaria and was confined to bed for some time.

In another affidavit from M.C.D., executed in October 2002, 
she stated that when the veteran returned from service in 
1946 he had not been well, coming down with malaria and 
having chill attacks.  She said that she helped care for him.

In May 2003, O. L. Abarquez, M.D. stated that the veteran had 
sporadic chill seizures after undergoing a hernia operation, 
"considering that he was a victim of malaria during World 
War II." 

An affidavit executed by Dr. Abarquez in May 2003 shows that 
he attested to having treated the veteran since March 2001 
for recurring chill seizures due to malaria.  He further 
stated that per the veteran's medical history, as narrated, 
he could have contracted malaria during service since his 
chill seizures started immediately upon discharge from 
service and intermittently recurred.  It was noted that a 
chill seizure incurred after a hernia operation was a 
recurrence of malaria.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
sporadic chill seizure disorder due to malaria.  The 
available service medical records that included a complete 
review of systems at separation are negative for any 
complaints or findings of symptoms associated with malaria.  
The veteran himself also denied having any illnesses during 
service in December 1945.  There are also no post-service 
treatment records that show that malaria was manifested 
within one year following separation from service.  In fact, 
malaria was not demonstrated by medical evidence until 2001, 
more than 50 years following the veteran's separation from 
service.

Additionally, there is no evidence of record that the 
veteran's current malaria is etiologically related to his 
period of active service.  As there is no medical evidence of 
a nexus between an in-service injury or disease and the 
current disability, entitlement to service connection for a 
sporadic chill seizure disorder due to malaria must be 
denied.  See Hickson, 12 Vet. App. at 253; see also Pond, 12 
Vet App. at 346.

With specific regard to the May 2003 statements from Dr. 
Abarquez wherein he suggested the veteran had symptoms 
associated with malaria since service, there are compelling 
reasons that the statement cannot be accepted as credible, as 
there are no specific dates given, nor are there any 
pertinent records available for verification.  Admittedly, 
his comments were based on a history as provided by the 
veteran,  and such an opinion is based on a factual premise 
that is wholly or entirely unsubstantiated and thus has no 
probative value.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

With regard to the lay statements and assertions of the 
veteran which suggest that the veteran had symptoms 
associated with malaria during service or shortly thereafter, 
such assertions cannot be deemed competent as it has not been 
demonstrated that as laypersons, any are qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  These 
lay recollections of symptoms, unsupported by medical 
evidence, are not competent.  Furthermore, these assertions 
are unsupportable in view of the unavailability of treatment 
records, as noted by the veteran.  

In view of the foregoing, the Board concludes that as the 
preponderance of evidence weighs against a grant of the 
benefits sought, entitlement to service connection for a 
sporadic chill seizure disorder due to malaria is not 
warranted.  38 C.F.R. §§ 3.102, 3.312 (2003).  There is no 
doubt on this matter that could be resolved in the veteran's 
favor.


ORDER

Entitlement to service connection for a sporadic chill 
seizure disorder due to malaria is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



